Fourth Court of Appeals
                                                 San Antonio, Texas
                                                      June 16, 2015

                                                   No. 04-15-00278-CR

                                                  Sindey R. DENBINA,
                                                        Appellant


                                                           v.

                                                 THE STATE OF TEXAS,
                                                       Appellee

                            From the 187th Judicial District Court, Bexar County, Texas
                                          Trial Court No. 2014CR8319
                                     Honorable Steve Hilbig, Judge Presiding

                                                      ORDER
       Extension of time to file the court reporter’s record is this date GRANTED IN PART. Time is
extended to August 3, 2015.

                                                                PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Nicolas A. Lahood                                           Anthony Cantu
District Attorney, Bexar County                                 Bexar County District Clerk
101 W. Nueva, Suite 370                                         Paul Elizondo Tower
San Antonio, TX 78205                                           101 W. Nueva, Suite 217
                                                                San Antonio, TX 78205
Bettina J. Williams
Official Court Reporter - 187th District Court                  Michael D. Robbins
Cadena-Reeves Justice Center                                    Appellate Public Defender's Office
300 Dolorosa, Suite 2129                                        101 W. Nueva, Suite 310
San Antonio, TX 78205                                           Paul Elizondo Tower 1
                                                                San Antonio, TX 78205